                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 19-50289-MAR
         CANDICE R PARKER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Krispen S. Carroll, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/15/2019.

         2) The plan was confirmed on 03/11/2020.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/17/2020.

         5) The case was dismissed on 12/07/2020.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,175.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


  19-50289-mar        Doc 79      Filed 02/18/21     Entered 02/18/21 10:55:08         Page 1 of 4
Receipts:

       Total paid by or on behalf of the debtor             $8,034.74
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                  $8,034.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,325.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $602.63
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,927.63

Attorney fees paid and disclosed by debtor:               $175.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
36TH DISTRICT COURT          Unsecured            0.00           NA              NA            0.00       0.00
52 A DISTRICT COURT          Unsecured            0.00           NA              NA            0.00       0.00
ACCOUNT SERVICES             Unsecured          100.00           NA              NA            0.00       0.00
ALLSTATE CREDIT BUREAU       Unsecured       3,700.00            NA              NA            0.00       0.00
AMCA                         Unsecured          700.00           NA              NA            0.00       0.00
AMERICAN FIRST               Unsecured       1,500.00       2,951.13        2,951.13           0.00       0.00
AMERICAN INFOSOURCE LP       Unsecured          900.00      1,042.52        1,042.52           0.00       0.00
AMERICAN WEB LOAN            Unsecured       1,000.00            NA              NA            0.00       0.00
ASHRO LIFESTYLE              Unsecured          450.00        433.94          433.94           0.00       0.00
BEAUMONT HOSPITAL            Unsecured          540.00           NA              NA            0.00       0.00
BRYLANE HOME                 Unsecured          300.00           NA              NA            0.00       0.00
CAVALRY PORTFOLIO SERVICES   Unsecured             NA     26,259.87        26,259.87           0.00       0.00
CELCO                        Unsecured          590.00           NA              NA            0.00       0.00
CITY OF DETROIT              Unsecured          525.00           NA              NA            0.00       0.00
CITY OF DETROIT FIRE DEPT    Unsecured          460.00           NA              NA            0.00       0.00
CITY OF DETROIT/INCOME TAXES Unsecured            1.00    14,000.00        14,000.00           0.00       0.00
CITY OF DETROIT/TREASURY     Secured         1,500.00            NA              NA            0.00       0.00
COMENITY BANK                Unsecured          825.00        400.71          400.71           0.00       0.00
COMENITY BANK                Unsecured          300.00        265.69          265.69           0.00       0.00
CONANT GARDEN DENTAL CENTER Unsecured        2,910.00            NA              NA            0.00       0.00
CONGRESS COLLECTIONS         Unsecured           60.00           NA              NA            0.00       0.00
CONSUMER PORTFOLIO SVCS      Unsecured       9,450.00            NA              NA            0.00       0.00
CONSUMERS ENERGY COMPANY     Unsecured          270.00        372.02          372.02           0.00       0.00
CREDIT ONE BANK              Unsecured          100.00           NA              NA            0.00       0.00
DETROIT WATER DEPT           Secured         1,500.00         497.79          497.79          14.07     44.80
DETROIT WATER DEPT           Secured            555.00        735.33          735.33          21.51     66.18
DIRECTV                      Unsecured          270.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS      Unsecured          120.00           NA              NA            0.00       0.00
DR ZU JIAN                   Unsecured           80.00           NA              NA            0.00       0.00
DTE ENERGY                   Unsecured       3,000.00       3,467.74        3,467.74           0.00       0.00
ENHANCED RECOVERY CORPORATIO Unsecured          200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)


 19-50289-mar       Doc 79     Filed 02/18/21      Entered 02/18/21 10:55:08                Page 2 of 4
Scheduled Creditors:
Creditor                                        Claim         Claim         Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted      Allowed        Paid         Paid
FINGERHUT                         Unsecured         400.00           NA           NA            0.00       0.00
FIRST PREMIER BANK                Unsecured         420.00           NA           NA            0.00       0.00
GLOBAL LENDING SERVICES LLC       Secured       11,000.00     11,538.58     11,538.58        169.81        0.00
HENRY FORD HOSPITAL               Unsecured         300.00           NA           NA            0.00       0.00
HSBC                              Unsecured      1,930.00            NA           NA            0.00       0.00
INBOX LOANS                       Unsecured         600.00           NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured    141,000.00    161,889.81    161,889.81           0.00       0.00
INTERNAL REVENUE SERVICE          Priority      11,000.00     14,258.27     14,258.27           0.00       0.00
INTERNAL REVENUE SERVICE          Secured       32,277.00       8,336.05     8,336.05        486.86      27.79
JJ MARSHALL & ASSOCIATES          Unsecured         120.00           NA           NA            0.00       0.00
LAMONT HANLEY & ASSOC INC         Unsecured          70.00           NA           NA            0.00       0.00
LJ ROSS ASSOCIATES INC            Unsecured         380.00           NA           NA            0.00       0.00
LVNV FUNDING LLC                  Unsecured            NA          72.48        72.48           0.00       0.00
MASON                             Unsecured         250.00        295.51       295.51           0.00       0.00
MASSEYS                           Unsecured         450.00        504.68       504.68           0.00       0.00
MIDNIGHT VELVET                   Unsecured         400.00        388.16       388.16           0.00       0.00
MISSION OB-GYN                    Unsecured         210.00           NA           NA            0.00       0.00
MOMA FUNDING                      Unsecured         300.00        262.34       262.34           0.00       0.00
MONEY RECOVERY NATIONWIDE         Unsecured         320.00           NA           NA            0.00       0.00
MONTGOMERY WARD                   Unsecured           0.00        228.60       228.60           0.00       0.00
NCO FINANCIAL                     Unsecured      1,860.00            NA           NA            0.00       0.00
NORTHWEST ANIMAL CLINIC           Unsecured         300.00           NA           NA            0.00       0.00
PHH MORTGAGE CORPORATION          Secured       17,000.00     21,774.56     21,774.56      1,327.56     898.20
PHH MORTGAGE CORPORATION          Secured              NA       1,400.00     1,400.00        121.32        0.00
RECEIVABLE MANAGEMENT             Unsecured         590.00           NA           NA            0.00       0.00
RECEIVING HOSPITAL                Unsecured         130.00           NA           NA            0.00       0.00
ST JOHN HOSPITAL & MEDICAL CENT   Unsecured          55.00           NA           NA            0.00       0.00
ST JOHN PROVIDENCE HOSPITAL       Unsecured         170.00           NA           NA            0.00       0.00
STATE OF MICHIGAN                 Unsecured     68,000.00     74,741.55     26,241.98           0.00       0.00
STATE OF MICHIGAN                 Unsecured     12,519.94            NA           NA            0.00       0.00
STATE OF MICHIGAN                 Unsecured     12,000.00     12,000.00     12,000.00           0.00       0.00
STATE OF MICHIGAN CD              Unsecured            NA     14,505.97     14,505.97           0.00       0.00
STATE OF MICHIGAN CD              Priority          700.00        872.68       872.68           0.00       0.00
STATE OF MICHIGAN CD              Secured        1,177.15       1,095.03     1,095.03          73.19     32.85
STELLAR RECOVERY                  Unsecured      1,300.00            NA           NA            0.00       0.00
SUPERSMILE                        Unsecured         130.00           NA           NA            0.00       0.00
TEK COLLECT                       Unsecured         200.00           NA           NA            0.00       0.00
TOTAL GYM                         Unsecured         700.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION              Unsecured      2,400.00       3,166.05     3,166.05           0.00       0.00
WAYNE COUNTY TREASURER            Secured        5,000.00       4,422.26     4,422.26        125.07     398.00
WAYNE COUNTY TREASURER            Secured        2,500.00       2,537.65     2,537.65          71.51    228.39
WESTCREEK                         Unsecured      1,425.00            NA           NA            0.00       0.00
WILLIAM BEAUMONT HOSPITAL         Unsecured         490.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)


 19-50289-mar        Doc 79       Filed 02/18/21       Entered 02/18/21 10:55:08             Page 3 of 4
 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                   $23,174.56          $1,448.88           $898.20
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $11,538.58            $169.81             $0.00
       All Other Secured                                  $17,624.11            $792.21           $798.01
 TOTAL SECURED:                                           $52,337.25          $2,410.90         $1,696.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00              $0.00
        Domestic Support Ongoing                               $0.00              $0.00              $0.00
        All Other Priority                                $15,130.95              $0.00              $0.00
 TOTAL PRIORITY:                                          $15,130.95              $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                            $268,749.20               $0.00              $0.00


Disbursements:

         Expenses of Administration                              $3,927.63
         Disbursements to Creditors                              $4,107.11

TOTAL DISBURSEMENTS :                                                                         $8,034.74


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/18/2021                             By:/s/ Krispen S. Carroll
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


  19-50289-mar         Doc 79      Filed 02/18/21      Entered 02/18/21 10:55:08           Page 4 of 4
